PER CURIAM
Defendant was charged with five counts of robbery in the first degree, ORS 164.415, two counts of kidnapping in the second degree, ORS 163.225, one count of burglary in the first degree, ORS 164.225, one count of forgery in the first degree, ORS 165.013, and one count of robbery in the third degree, ORS 164.395. Pursuant to plea negotiations, he pled guilty to six counts of robbery in the first degree and the remaining counts were dismissed. He appeals from the sentences, arguing that there were not substantial and compelling reasons to support departure sentences and that, because he was sentenced on all convictions at one proceeding, the consecutive sentences imposed must be calculated under OAR 253-12-020.
Defendant’s sentence resulted from the plea agreement, and, under ORS 138.222(2)(d), we may not review his claims of error. State v. Adams, 315 Or 359, 847 P2d 397 (1993); State v. Kilborn, 120 Or App 462,852 P2d 935 (1993); State v. Johnston, 120 Or App 165, 851 P2d 1156 (1993).
Affirmed.